DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to a Printer Rush dated 05/10/2022 for considering the IDS dated 05/02/2022.
Claims 1-7, 10-18, and 21-41 are pending.
Claims 1, 2, 12, 13, 21, 24-29, 32-34, and 37 were amended.
Claims 8, 9, 19, and 20 are cancelled.
Claims 37-41 were amended by the Examiner’s Amendment dated 05/04/2022. 


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 05/02/2022, except for the non-patent literature, “HUMANN, C. “Glare Control”, VELUX Build for Life Conference, presented November 18, 2021. Retrieved from the internet from https://vimeo.com/647274396,” since it is unclear whether the reference was provided. The Examiner does not see any reference titled “Glare Control” within the provided references dated 05/02/2022. There is an included reference with terms including “Halio” and the phrase “HDR sky imaging for real time control of facades,” but there is no indication within this reference that it is from a conference, that it has a date of November 18, 2021, that it has anything to do with “VELUX Build for Life”, or that it is from the website vimeo.com. The only commonality between these two references seems to be the mention of “Christian Humann” in the included “Halio” document. However, this one commonality in view of all the differences stated, calls into question whether the IDS citation corresponds to this included document. As such the IDS reference is not considered. 

Allowable Subject Matter

Claims 1-7, 10-18, and 21-41 are allowed.

The following is an examiner's statement of reasons for allowance:

A review of the IDS dated 05/02/2022 did not reveal any reference specifically reading on the reasons for allowance indicated in the Notice of Allowance dated 05/04/2022. As such, said reasons are maintained. 

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117